


110 HR 3835 IH: American Freedom Agenda Act of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3835
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services,
			 Foreign Affairs, and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restore the Constitution’s checks and balances and
		  protections against government abuses as envisioned by the Founding
		  Fathers.
	
	
		1.Short TitleThis Act may be cited as the
			 American Freedom Agenda Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Unchecked power by
			 any branch leads to oppressive transgressions on individual freedoms and
			 ill-considered government policies.
				(2)The Founding Fathers enshrined checks and
			 balances in the Constitution to protect against government abuses to derail
			 ill-conceived domestic or foreign endeavors.
				(3)Checks and balances make the Nation safer
			 by preventing abuses that would be exploited by Al Qaeda to boost terrorist
			 recruitment, would deter foreign governments from cooperating in defeating
			 international terrorism, and would make the American people reluctant to
			 support aggressive counter-terrorism measures.
				(4)Checks and
			 balances have withered since 9/11 and an alarming concentration of power has
			 been accumulated in the presidency based on hyper-inflated fears of
			 international terrorism and a desire permanently to alter the equilibrium of
			 power between the three branches of government.
				(5)The unprecedented
			 constitutional powers claimed by the President since 9/11 subtracted national
			 security and have been asserted for non-national security purposes.
				(6)Experience demonstrates that global
			 terrorism can be thwarted, deterred, and punished through muscular application
			 of law enforcement measures and prosecutions in Federal civilian courts in lieu
			 of military commissions or military law.
				(7)Congressional oversight of the executive
			 branch is necessary to prevent secret government, which undermines
			 self-government and invites lawlessness and maladministration.
				(8)The post-9/11 challenges to checks and
			 balances are unique in the Nation’s history because the war on global terrorism
			 has no discernable end.
				(b)PurposeThe American Freedom Agenda Act of 2007 is
			 intended to restore the Constitution’s checks and balances and protections
			 against government abuses as envisioned by the Founding Fathers.
			3.Military
			 commissions; enemy combatants; habeas corpus
			(a)The Military
			 Commissions Act of 2006 is hereby repealed.
			(b)The President is
			 authorized to establish military commissions for the trial of war crimes only
			 in places of active hostilities against the United States where an immediate
			 trial is necessary to preserve fresh evidence or to prevent local
			 anarchy.
			(c)The President is prohibited from detaining
			 any individual indefinitely as an unlawful enemy combatant absent proof by
			 substantial evidence that the individual has directly engaged in active
			 hostilities against the United States, provided that no United States citizen
			 shall be detained as an unlawful enemy combatant.
			(d)Any individual
			 detained as an enemy combatant by the United States shall be entitled to
			 petition for a writ of habeas corpus under section 2241 of title 28, United
			 States Code.
			4.Torture or
			 coerced confessionsNo
			 civilian or military tribunal of the United States shall admit as evidence
			 statements extracted from the defendant by torture or coercion.
		5.Intelligence
			 gatheringNo Federal agency
			 shall gather foreign intelligence in contravention of the Foreign Intelligence
			 Surveillance Act (50 U.S.C. 1801 et seq.). The President’s constitutional power
			 to gather foreign intelligence is subordinated to this provision.
		6.Presidential
			 signing statementsThe House
			 of Representatives and Senate collectively shall enjoy standing to file a
			 declaratory judgment action in an appropriate Federal district court to
			 challenge the constitutionality of a presidential signing statement that
			 declares the President’s intent to disregard provisions of a bill he has signed
			 into law because he believes they are unconstitutional.
		7.Kidnapping,
			 detentions, and torture abroadNo officer or agent of the United States
			 shall kidnap, imprison, or torture any person abroad based solely on the
			 President’s belief that the subject of the kidnapping, imprisonment, or torture
			 is a criminal or enemy combatant; provided that kidnapping shall be permitted
			 if undertaken with the intent of bringing the kidnapped person for prosecution
			 or interrogation to gather intelligence before a tribunal that meets
			 international standards of fairness and due process. A knowing violation of
			 this section shall be punished as a felony punishable by a fine or imprisonment
			 of up to 2 years.
		8.Journalist
			 Exception to Espionage ActNothing in the Espionage Act of 1917 shall
			 prohibit a journalist from publishing information received from the executive
			 branch or Congress unless the publication would cause direct, immediate, and
			 irreparable harm to the national security of the United States.
		9.Use of secret
			 evidence to make foreign terrorist designationsNotwithstanding any other law, secret
			 evidence shall not be used by the President or any other member of the
			 executive branch to designate an individual or organization with a United
			 States presence as a foreign terrorist or foreign terrorist organization for
			 purposes of the criminal law or otherwise imposing criminal or civil
			 sanctions.
		
